Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00659-CV

                          IN THE INTEREST OF E.X.G., a Child

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01161
                        Honorable Richard Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED December 12, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice